tax_exempt_and_government_entities_division department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date release number release date legend org - organization name xx - date address - address org address employer_identification_number person to contact id number contact numbers certified mail - return receipt requested dear in a determination_letter dated january 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on september 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file form_1120 u s_corporation income_tax return with the ogden service_center you have filed taxable returns on form_1120 u s_corporation income_tax return for the years ended december 20xx and december 20xx with us form_1120 with the appropriate service_center indicated in the instructions for the return in addition for future periods you are required to file you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations department of the treasury internal_revenue_service west creek road stop independence ohlo tin form tax_year ended tax_exempt_and_government_entities_division date org address dear after examining all available information we believe an adjustment of your organization's exempt status may be necessary our proposed_adjustment is found in the enclosed form 4621-a and a detailed explanation is found in the enclosed form 886-a if you accept our findings please sign the enclosed form_6018 consent form and mail it to our office within days from the date of this letter see enclosed publication for details on the examination process and publication sec_5 and for details on appeal rights if you do not accept our findings you have days from the date of this letter to mail us any additional evidence or information you would like us to consider or you may request a discussion of our findings with an examiner who is familiar with your return and submit any additional evidence or information you would like the examiner to consider you may also request a conference to discuss the proposal with the examiner's group manager if you plan to come in for a discussion please phone or write us in advance so that we can arrange a convenient time and place if we do not hear from you within days we will have to process your case on the basis of the adjustment shown in the examination_report the person whose name and telephone number appear above will be glad to answer any questions you may have an addressed envelope is enclosed for your convenience thank you for your cooperation sincerely cheryl a johnson internal revenue_agent enclosures form 4621-a form 886-a agreement form_6018 publications and envelope department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org ein year period ended december 20xx legend org - organization name co-1 co-2 companies xx - date city - city state - state issue whether the tax-exempt status of a c organization whose primary activities are fundraising coupon redemption and voucher redemption should be revoked facts purpose subject organization is recognized as a sec_501 tax-exempt_organization according to its form_1024 application_for exempt status the primary purpose of the organization is to facilitate the exchange of knowledge and results of experience among persons in the field of grocery food sales and or management in the city state area and to promote the general welfare of the grocery industry its principal activities are listed as discouraging trade abuses disseminating useful information monitoring and commenting on legislation for the better protection of the local grocery industry attending state and national conventions publishing a weekly newsletter providing education and public awareness programs and member events and conducting public awareness campaigns re health and safety issues associated with the grocery industry the organization's code of regulations as revised 19xx replaced previous active and associate member categories with one regular member class defined as persons active in the grocery industry in the org area who pay annual dues activities the organization's activities include two annual fundraising events wine tasting and golf outing a coupon redemption program unrelated_business_income and a co-1 voucher exchange program for members for the year ended december 20xx the organization's net_income by dollar amount is as follows revenue source gross expenses net fundraisers investment member dues coupon ubi voucher exchange the organization reported a capital_loss of dollar_figure and salary administrative expenses of dollar_figure total decrease in net assets was dollar_figure form acrev department of the treasury - internal_revenue_service page -1- department of the aye internal_revenue_service explanation of items form 886a name of taxpayer org ein year period ended december 20xx fundraisers wine tasting and golf outing the organization states that of the participants in the fundraisers held march and july were members although no sign-in sheets agenda or minutes are available flyers for the fundraisers indicated that a portion of the proceeds would benefit the scholarship fund no scholarships were awarded by the organization in 20xx coupon redemption the organization functions as a local collection agent for coupon redemption for the convenience of its members revenue from the coupon redemption program was correctly reported as unrelated_business_income on form 990-t however the organization could provide no substantiation for the net_operating_loss carryforward claimed against the income coq-1 voucher program the co-1 provided vouchers to lower income families which could only be redeemed at association member stores the organization collected and counted the vouchers obtaining reimbursement from the co-1 and making payment to the participating stores because the stores obtained full reimbursement this program increased sales for members it did not benefit the organization financially but provided a service to members member meetings and dues the organization states that member meetings were held at restaurants on november and december the organization states that useful information was discussed at member meetings with members presenting problems situations or concerns of importance to them board minutes refer to the november meeting as a membership appreciation party financial statements record the december meeting as a christmas party no sign-in sheets agendas or minutes are available for the member meetings member dues account for of gross revenue annual dues during 20xx were paid_by only of companies listed on the membership rolls board meetings monthly board meetings document regular discussions of financial statements status of investments and fundraising event planning board minutes do not document any discussions of topics related to the improvement of the grocery industry time allocation form_990 reports that each of board members spends an average of five hours a week or hours a year participating in activities of the organization the executive director spends an average of twenty hours a week or hours per year participating in the activities of the organization the organization was not able to form avrev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items department of the treasury- internal_revenue_service ein org year period ended december 20xx provide a description of the relationship of the hours spent and their relationship to the exempt_purpose the organization does state that hours was spent on the golf outing hours was spent on the wine tasting and hours was spent on the co-1 voucher program information sharing the organization states that it provides members with e-mails and faxes received from the state and national co-2s at least weekly on topics pertaining to the grocery industry the executive director stated during an interview that it is actually the board members who receive the e-mails and faxes and pass them on to members in their groups many members also belong to the affiliated state and national associations and receive the alerts directly law sec_501 of the internal_revenue_code exempts from federal_income_tax business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the treasury requlations provides that in order to be exempt as an organization described in sec_501 of the code a business league must possess the following characteristics it must be an association of persons having some common business_interest and it sec_1 purpose must be to promote this common interest it must not be organized for profit no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual its activities must be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons its primary activity does not consist of performing particular services for individual persons its purpose must not be to engage in a regular business of a kind ordinarily carried on for profit even if the business is operated on a cooperative basis or produces only sufficient income to be self-sustaining the primary activity for sec_501 organizations must be improving business conditions in one or more lines of business primary activity is considered greater than fifty percent based on time and income exemption may be revoked if the nonexempt activities constitute more than fifty percent exemption will not be affected by particular services for members so long as the primary activity is in accordance with the code form acrev department of the treasury - internal_revenue_service page -3- department of the ‘treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org ein year period ended december 20xx 383_us_569 and sec_53_4942_b_-1 ii describe the meaning of primary as of first importance or principally in revrul_70_244 an organization of business and professional persons of a community which provided luncheon and bar facilities for members but had no specific program directed to the improvement of business conditions was held to not be exempt under c in revrul_61_170 exemption was denied to a nurse's registry controlled and financed by participating nurses where its activities consisted of assigning nurses to jobs in revrul_57_453 an organization which promoted the publication of its members writings does not qualify for exemption under c in revrul_71_175 an organization that operated a telephone answering service for member doctors does not qualify for exemption under c in revrul_76_409 an organization that publishes and distributes to its members customers and potential customers a directory containing members names and addresses does not qualify for exemption under c in america automobile association v commissioner 19_tc_1146 aaa was found not to be exempt as a business league under c because its principal activities were determined to consist of securing benefits and performing particular services for members taxpayer’s position the organization believes that it is entitled to exemption under sec_501 because the fundraising events and member dinners provide a forum for members to exchange the knowledge and the results of experience in their common area_of_interest they believe the alerts that are shared with members serve the purpose of educating members and the public government’s position based on the facts of the examination the organization does not qualify for exemption because its primary activities as measured by revenue received and time spent are not related to it sec_501 exempt_purpose of improving the retail grocery industry the organization's primary sources of gross revenue are the voucher exchange program fundraisers investments and coupon redemption the voucher exchange program provides a service to members by increasing sales and providing a means to redeem form acrev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service ein org year period ended december 20xxk vouchers at full value from the provider the fundraisers provide revenue but are open to the public and their exempt_purpose activity cannot be substantiated the coupon redemption program is unrelated_business_income that is a convenience to members the organization was not able to provide documentation to show time spent on activities related to its exempt_purpose it did not maintain records of the two member dinner meetings to document exempt_purpose even if two member meetings and transmission of alerts are counted as exempt_purpose activities they do not rise anywhere near the fifty percent level needed to be considered primary the organization does not demonstrate a meaningful extent of membership support as measured by membership dues or involvement in the organization's activities conclusion because the organization's primary activities are not related to its exempt_purpose of improving business conditions in the grocery industry the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked effective january 20xx this organization is required to file forms for all tax periods beginning after december 20xx alternative issue in the alternative if the organization qualifies for exemption under sec_501 should the unrelated_business_income be reduced by the unsubstantiated net_operating_loss carryforward as reported on form 990-t facts the organization reported dollar_figure of net unrelated_business_taxable_income on form 990-t for coupon redemption service in 20xx which it reduced by dollar_figure of net_operating_loss carried forward from prior years when asked to substantiate the net_operating_loss_deduction the organization was initially unable to do so per the response received september 20xx they were unable to provide the amount or year or business activity involved in the original loss or a schedule of the net_loss carryforward claimed on subsequent returns the organization claimed net_operating_loss carryforward to offset all unrelated_business_income in all years available for research online tax_year unrelated_business_income deductions claimed nol deduction ub taxable claimed without substantiation income form acrev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org ein year period ended december 20xx 20xx 20xx 20xx 20xx 20xx on october 20xx additional information was provided by the eo in the form of a spreadsheet and copies of forms 990-t for 19xx-19xx and 20xx-20xx note forms 990-t for 20xx-20xx were not included on the spreadsheet and copies were not provided eo was unable to provide any details about the method used to allocate expenses to unrelated_business_income the following inconsistencies were noted based on a simple examination of percentages when comparing the 990-t to the for the three earliest years - which generated net operating losses - and the three most recent years which generated positive_income the chart below highlights some of the significant expenses the complete listing with actual dollar values can be seen on the attached spreadsheet ubi revenue or 19xx 20xx 20xx 20xx 19xx 19xx expense total income compensation salaries occupancy auto office supplies accounting maintenance insurance in addition the following expenses were deducted on the 990-t in the years 19xx- 19xx but not shown as expenses on the form_990 e taxes and licenses excess read cost stationary and postage dues bank charges since the method of allocation used is unknown it cannot be shown to be reasonable because books_and_records relating to the years generating the net_operating_loss are not available revenue_agent cannot determine whether the net_operating_loss is valid or form acrev department of the treasury - internal_revenue_service page -6- form 886a name of taxpayer explanation of items department of the treasury- internal_revenue_service ein org year period ended december 20xx assign a reasonable method of allocating expenses deduction for an unsubstantiated net_operating_loss will not be allowed law internal_revenue_code sec_6001 requires that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_1_6001-1 states in part that any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information internal_revenue_code sec_7602 states in part that for the purpose of ascertaining the correctness of any return the secretary is authorized to examine any books papers records or other data which may be relevant or material to such inquiry this would include net operating losses carried forward under sec_172 b taxpayer’s position the taxpayer's written explanation is as follows 'when the 20xx 990-t was filed there had been a change in accounting firms along with the executive director for the co-2 the only backup documentation available at that time was the 20xx 990-t there was no schedule attached to that return with a breakdown of the prior years’ losses therefore it was determined since an nol can be carried forward for years and the year of incorporation was 19xx the nol would be carried forward until the year ended 20xx at which time the entire amount would no longer be used furthermore we were aware there was a prior audit conducted sometime between 19xx and 20xx we are unsure of the time as current officers were not involved and documentation has not been located as a result we feel there would not have been a nol carryforward in the tax_year 20xx had it been found to be incorrect as a result of that prior audit ’ note an irs audit history check reveals examination of the form_990 resulted in an agreed tax change to the 990-t of dollar_figure before 20xx the last irs examination conducted was in 19xx form acrev department of the treasury - internal_revenue_service page -7- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service ein org year period ended december 20xx government’s position taxpayers are aware that they must substantiate claims for net operating losses carried forward publication states you must attach a statement that shows all the important facts about the nol your statement should include a computation showing how you figured the nol deduction instructions for preparation of the form 990-t line state attach a schedule showing the computation of the nol deduction internal_revenue_manual hereafter the irm dollar_figure states the taxpayer is required to maintain such records as will allow the examiner to verify the accuracy of the deduction if the taxpayer declines to produce the records or the records are unavailable the examiner may disallow the entire net_operating_loss_deduction for lack of substantiation copies of tax returns are not proof nor are accountant's workpapers conclusion if the tax exempt status of the organization is not revoked the unsubstantiated net_operating_loss carryforward amounts claimed on forms 990-t for the open years ended 20xx and 20xx are disallowed the organization failed to substantiate that it ever had a net_operating_loss and if it did have a net_operating_loss the organization could not show that the loss had not been previously absorbed no evidence was provide to support this deduction and it is therefore disallowed form avrev department of the treasury - internal_revenue_service page -8-
